            Case 1:18-cv-06625-LGS Document 38 Filed 10/11/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


RIDEAPP, INC.                                       Case No. 1:18-CV-06625-LGS

                      Plaintiff,

       v.

LYFT, INC.

                      Defendant.




     DECLARATION OF JATIN CHOPRA IN SUPPORT OF LYFT, INC.’S
MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
                  PURSUANT TO 28 U.S.C. § 1404(a)

       I, Jatin Chopra, declare as follows:

       1.       I am currently employed as Director of Engineering, Bikes and Scooters for Lyft,

Inc. (“Lyft”). I began working at Lyft in 2014 and have held the following positions at Lyft:

Software Engineer; Engineering Manager for Marketplace and Mapping; Director of

Engineering, Marketplace; and now Director of Engineering, Bikes and Scooters. I am over 21

years of age and competent to make this declaration. If called as a witness, I could and would
competently testify to the facts below, which are known to me to be true and correct. I make this

declaration based on my own personal knowledge gained in the course of my responsibilities for

Lyft, including information obtained by speaking to persons with relevant knowledge affiliated

with Lyft.

       2.       Lyft’s headquarters are located at 185 Berry Street, Suite 5000, San Francisco,

CA 94107. I work in the Lyft headquarters.

       3.       In my role, I am personally knowledgeable about the location of records relevant

to Lyft and its rideshare software products, as well as the identity and location of persons who



                                                1
            Case 1:18-cv-06625-LGS Document 38 Filed 10/11/18 Page 2 of 4




may have relevant information about Lyft and its rideshare software products.

       4.       Lyft became a standalone company in 2012. Since then, Lyft has maintained its

headquarters in the San Francisco Bay Area. As mentioned above, Lyft’s current headquarters

are located at 185 Berry Street, Suite 5000, San Francisco, CA 94107.

       5.       Lyft currently has more than 2000 employees on the West Coast and over 1800

employees in the San Francisco Bay Area. In addition to Lyft’s San Francisco office, Lyft

maintains other engineering offices in Palo Alto, California and Seattle, Washington. The San

Francisco, Palo Alto, and Seattle offices house the vast majority of Lyft’s engineering personnel.
More than 600 Lyft employees work in Lyft’s engineering organization in the San Francisco Bay

Area and more than 140 more work in the Seattle office, representing more than 90% of Lyft’s

engineering organization. All engineering and design work related to Lyft rideshare software is

ultimately overseen by personnel in the San Francisco Bay Area.

       6.       Lyft maintains offices in other areas around the country that provide local support

for drivers or fulfill business development and community outreach roles. For example, Lyft

maintains a small office in Long Island City, New York. I am not aware of any employees based

in the Long Island City office who perform engineering functions. Last year, Lyft also opened

an office in Manhattan that has approximately 50 Lyft employees in Lyft’s engineering

organization. Their work is overseen by personnel in Lyft’s San Francisco office.

       7.       The vast majority of Lyft engineers knowledgeable about the design,

development, and implementation of Lyft’s rideshare software work in the San Francisco Bay

Area. Lyft’s executives and management team responsible for Lyft’s rideshare software are

based in the San Francisco Bay Area. Decisions relating to the design, structure, features, and

content of Lyft’s rideshare software have been, and continue to be, overseen by personnel in the

San Francisco Bay Area. For example, all the engineering directors and managers for the

locations, billing platform, pricing, and dispatch groups are based in San Francisco, California.

All engineers on Lyft’s Locations and Billing Platform team, more than 94% of engineers on

Lyft’s Pricing team, and more than 65% of engineers on Lyft’s Dispatch team are located in San


                                                 2
            Case 1:18-cv-06625-LGS Document 38 Filed 10/11/18 Page 3 of 4




Francisco.

       8.       Lyft’s rideshare software relies on technologies provided by payment processing

company Stripe, Inc., based in San Francisco, California.       Lyft’s rideshare software also

incorporates mapping and navigation products developed by Google, LLC, based in Mountain

View, California; for example, Lyft rideshare software incorporates mapping functions from

Google Maps, provided by Google, LLC, and mapping and navigation features from Waze, now

owned by Google, LLC.




                                               3
Case 1:18-cv-06625-LGS Document 38 Filed 10/11/18 Page 4 of 4
